Citation Nr: 0617296	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.
 

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971; from August 1972 to June 1981; and from January 1988 to 
January 1993.  He died in January 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied service connection for 
the cause of the veteran's death.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The appellant contends that the veteran was exposed to Agent 
Orange while on active duty; that he later developed acoustic 
schwannoma as a result of that exposure; and that he 
ultimately died as a result of the postoperative 
complications following resection of the tumor.

In support of this contention, the appellant maintains that 
veteran served in the Marine Corp from 1969 to 1993; and, 
that in 1975, the veteran was transferred to the Third Marine 
Division, where he served as a squad leader and platoon 
sergeant; and that his squad participated in refugee 
evacuation operations in Vietnam.  

The veteran had approximately 16 years of active service in 
the Marine Corp, including active service during the Vietnam 
Era.  The claims file contains DD Forms 214 showing that 
during his Vietnam Era service, his specialty was machine 
gunner.  The existing DD Forms 214 are not completely 
legible, and it is not clear on their review whether the 
veteran had any service in Vietnam.  The claims file does not 
contain the veteran's other personnel records other than a 
copy of one record showing that the veteran participated in 
refugee evacuation operations off the coast of South Vietnam 
in April 1975.  

Given that the appellant believes that the veteran did have 
service in Vietnam, the Board concludes that additional 
attempts should be made to obtain the complete service 
personnel records, in order to determine whether the veteran 
served in the Republic of Vietnam, to include service in the 
waters offshore or in other locations, with conditions of 
service involving duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307 (2005).

Next, the record discloses the veteran died in January 2002.  
The death certificate lists the cause of death as 
subarachnoid hemorrhage, due to or as a consequence of 
bacterial meningitis (listed as underlying cause).  Acoustic 
neuroma, resected, was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.

Private medical records show that the veteran received 
treatment in August 2001, at which time a large left-sided 
acoustic schwannoma was found, which extended into the deep 
lateral portion of the left internal auditory canal.  In 
January 2002, the veteran was seen twice in early January 
2002 for complaints of frontal headache, nausea and vomiting.  
During this session, the treatment provider noted that the 
veteran had undergone acoustic neuroma surgery on November 
30, 2001, by Dr. Strasnick.  These treatment records indicate 
that the surgery left the veteran with some left-sided facial 
paralysis.  At the second visit, the diagnosis was headaches 
and sinusitis. 

Later in January 2002, the veteran was hospitalized for 
further evaluation of returning symptoms of headache 
associated with nausea and vomiting.  An infectious disease 
consultation was performed, and the impression was of 
meningitis, partially treated, most likely bacterial after 
surgical procedure.  

The veteran died on the sixth day of the hospitalization in 
January 2002.  The evening before he died, he appeared to be 
doing quite well when suddenly and unexpectedly he developed 
respiratory distress with agonal type respirations, but 
without drop in blood pressure or pulse.  An emergency CT 
scan revealed a massive subarachnoid hemorrhage with massive 
brain edema.  The discharge diagnosis was of (1) massive 
subarachnoid hemorrhage with brain death; (2) probable 
bacterial meningitis; (3) left cerebral pontine angle tumor, 
partially resected; (4) hypertension; and (5) syndrome of 
inappropriate antidiuretic hormone secretion.

In a May 2002 statement, Barry Strasnick, M.D., indicates the 
appellant related a history that the veteran worked with 
front line explosives and potentially was exposed to certain 
agents while serving in Vietnam.  Dr. Strasnick noted that 
such exposure has demonstrated a known potential to develop 
soft tissue malignancies.  He explained that the veteran had 
a large schwannoma of the eighth cranial nerve for which a 
surgical resection was performed in November 2001.  Also, he 
certified that the veteran's schwannoma did fit into one of 
the categories included as a potential service-related 
illness for Vietnam War veterans.

While a review of the claims file indicates that Dr. 
Strasnick performed acoustic neuroma surgery in November 
2001, the claims file does not contain any treatment records 
associated with that surgery or with subsequent treatment 
between then and January 2002.  The existing medical records 
also do not confirm whether the schwannoma was malignant or 
benign.  Any medical records associated with that resection 
surgery would be helpful in the adjudication of this case, 
particularly any records which could demonstrate whether the 
veteran's schwannoma was malignant or benign.  


Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, a request should 
be made to obtain the veteran's compete 
personnel file.

2.  Please ask the appellant to complete 
releases authorizing VA to request and 
obtain the veteran's complete medical 
records from Dr. Strasnick, the facility 
where he underwent surgery for his 
schwannoma of the eighth cranial nerve in 
November 2001, and any health care 
provider who treated him for this 
condition prior to January 2002.  

3.  Then readjudicate the claim on appeal.  
If a benefit sought on appeal remain 
denied, the appellant and her 
representative should be issued a 
supplemental statement of the case (SSOC).  
The veteran should be given the 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

